—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered January 12, 1999, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determination.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s finding that the prosecutor provided race-neutral, nonpretextual reasons for the peremptory challenge in question and such findings are entitled to great deference on appeal (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). The prosecutor’s stated desire to avoid jurors without work experience was applied consistently without regard to race, and the prosecutor *313was not required to show that the peremptory challenge was specifically related to the facts of the case (People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103).
The court’s Sandoval ruling, permitting inquiry into whether defendant had three prior felony and four misdemeanor convictions and whether he used aliases and different birth dates in the past, while precluding identification of the crimes or inquiry into the underlying facts, was a proper exercise of discretion (see, People v Walker, 83 NY2d 455).
Defendant was properly adjudicated as a persistent felony offender (People v Rosen, 96 NY2d 329), and we perceive no basis for reduction of sentence. Defendant, who exhibited a disturbing history of criminal recidivism over a 14-year period, was given the minimum permissible sentence. Moreover, we decline the dissent’s invitation to minimize the seriousness of the incident at issue, given the rash of violent crimes against other livery cab drivers in recent years in New York City, and defendant’s repeated threat to “blow [the victim’s] [expletive deleted] head off” in order to retain the stolen property and make good his escape. Concur — Sullivan, P. J., Williams, Mazzarelli and Friedman, JJ.